Order
PER CURIAM.
The appellant, Jerome Clark, was convicted, after a jury trial in the Circuit Court of Jackson County of murder in the first degree, § 565.020; assault in the first degree, § 565.050; endangering the welfare of a child, § 568.045; and two counts of armed criminal action (ACA), § 571.015. He appeals his conviction for murder and the accompanying conviction for ACA, for which he was sentenced to life imprisonment without probation or parole and life imprisonment, respectively.
In his sole point on appeal, the appellant claims that the trial court erred in overruling his motion for judgment of acquittal as to the offense of murder and the related offense of ACA because the State faded to make a submissible case as to those charges in that the evidence was insufficient for the jury to find, beyond a reasonable doubt, as required for first-degree murder, that he deliberated on the matter of murdering the victim.
Affirmed. Rule 30.25(b).